United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-682
Issued: December 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2010 appellant filed a timely appeal from the November 17, 2009
overpayment decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment issue.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $954.49 because there was an underdeduction of
health benefit premiums and basic and optional life insurance premiums for the period March 2
through August 14, 2009; and (2) whether the Office properly denied waiver of the overpayment.
On appeal, appellant requested waiver of the overpayment and noted that she submitted
financial documentation on December 2, 2009.
FACTUAL HISTORY
On March 20, 2001 appellant, then a 40-year-old mail handler, filed an occupational
disease claim alleging carpal tunnel syndrome in both wrists due to the repetitive duties of her

federal employment. By letter dated April 27, 2001, the Office accepted appellant’s claim for
bilateral carpal tunnel syndrome. It subsequently accepted bilateral reflex sympathetic
dystrophy.
The Office paid appellant wage-loss compensation and medical benefits. Prior to
March 2, 2009 deductions were taken from her checks of $62.15 for health benefits, $6.30 for
basic life and $4.50 for optional life insurance. On February 23, 2009 appellant returned to work
in a part-time limited-duty capacity working four hours a day. She stopped working again on
March 3, 2009. No deductions were made for health insurance or life insurance for the
compensation checks covering the period February 16 through August 14, 2009. Starting with
appellant’s compensation check for the period August 15 through 28, 2009, the deductions
resumed in the amount of $70.18 for health insurance, $6.00 for basic life insurance and $4.32
for optional life insurance.
On October 13, 2009 the Office made a preliminary determination that appellant had
been overpaid in the amount of $954.49 because there was an underdeduction of health benefit
premiums and basic and optional life insurance premiums for the period March 2 through
August 14, 2009. This consisted of $832.13 for health insurance code 104, $71.14 for basic life
and $51.22 optional life. The Office further found that appellant was without fault in the
creation of the overpayment. Appellant was informed of her right to challenge the amount of the
overpayment or request waiver of the overpayment within 30 days. If she wished a waiver of the
overpayment, she was directed to submit financial information by completing an overpayment
recovery questionnaire within 30 days. Appellant did not file a timely response.
By decision dated November 17, 2009, the Office finalized the overpayment in the
amount of $954.49 and that appellant had not established that she was entitled to a waiver.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act1 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.2 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employee Health Benefits (FEHB) program. The regulations of the Office of
Personnel Management (OPM), which administers the FEHB program, provides guidelines for
registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(a)(1) provides that an employee or annuitant is responsible for
payment of the employee or annuitant share of the cost of enrollment for every pay period during
which the enrollment continues. An employee or annuitant incurs indebtedness due the United
States in the amount of the proper employee or annuitant withholding required for each pay
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

2

period that health benefit withholdings or direct premium payments are not made but during
which the enrollment continues.3
In addition 5 C.F.R. § 890.502(c) provides that an agency that withholds less than or
none of the proper health benefits contributions from an individual’s pay, annuity or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under section 8906 of Title 5 United States Code, to
OPM for deposit in the Employees’ Health Benefits Fund.4
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.5 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.6 The Board has recognized that, when an underwithholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
the Office must pay the full premium to OPM when the error is discovered.7
Under the Federal Employees Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.8 The coverage for basic life insurance is effective unless waived9 and the
premiums for basic and optional life coverage are withheld from the employee’s pay.10
While the employee is receiving compensation under the Act, deductions for insurance
are withheld from the employee’s compensation.11 At separation from the employing
establishment, the FEGLI insurance will either terminate or be continued under compensationer
status. If the compensationer chooses to continue basic and optional life insurance coverage, the
schedule of deductions made will be used to withhold premiums from his or her compensation
payments.12 When an underwithholding of life insurance premiums occurs, the entire amount is

3

5 C.F.R. § 890.502(a)(1).

4

Id. at 890.502(c).

5

Id. at 890.602(a)(1).

6

Id.

7

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.
8

5 U.S.C. § 8702(a).

9

Id. at § 8702(b).

10

Id. at § 8707.

11

Id. at § 8707(b)(1).

12

Id. at § 8706(b).

3

deemed an overpayment of compensation because the Office must pay the full premium to OPM
upon discovery of the error.13
ANALYSIS -- ISSUE 1
Appellant temporarily returned to work part time on February 23, 2009 and worked
through March 2, 2009. Prior to her return to work, she had deductions made from her
compensation checks for health insurance, basic life insurance and optional life insurance.
However, for compensation checks covering the period March 3 through August 14, 2009, the
Office did not make these deductions. The Office established that premiums should have been
deducted for this time period in the amount of $832.13 for health insurance code 104, $71.14 for
basic life insurance and $51.22 for optional life insurance, which resulted in a total overpayment
of $954.49. There is no evidence that appellant waived coverage. Therefore, the Board finds
that the Office should have deducted these premiums. This created an overpayment in the
amount of $954.49. The Board will affirm the November 17, 2009 decision on fact and amount
of overpayment due to the nondeduction of health benefits and life insurance premiums.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.14 Waiver of an overpayment is not permitted unless the claimant is without
fault in creating the overpayment.15 The guidelines for determining whether recovery of an
overpayment would defeat the purpose of the Act or would be against equity and good
conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of Federal
Regulations.16
The Office’s regulations at 20 C.F.R. § 10.438 provide that the individual who received
the overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if necessary. Failure to
submit the requested information within 30 days of the request shall result in denial of waiver
and no further request for waiver shall be considered until the requested information is
furnished.17

13

Id. at § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, supra note 7.

14

5 U.S.C. § 8129.

15

Steven R. Confrancesco, 57 ECAB 662 (2006).

16

5 U.S.C. §§ 10.434-37.

17

See 20 C.F.R. § 10.438. See Madelyn Y. Grant, 57 ECAB 533 (2006).

4

ANALYSIS -- ISSUE 2
The Act and implementing federal regulations are clear that entitlement to waiver is not
established solely by finding that a claimant is without fault in creating an overpayment. Rather,
such a finding entitles appellant the opportunity to submit evidence and establish a basis for
granting waiver of the recovery of the overpayment.18
The Office found that appellant was without fault in the matter of the overpayment.
However, payment is required unless it is established that adjustment or recovery of the
overpayment would defeat the purpose of the Act or be against equity and good conscience.19
Appellant received proper notice of the overpayment. In its October 13, 2009
preliminary notice of overpayment, the Office informed her of the steps to take should she seek
waiver of the overpayment. It advised appellant to submit a completed overpayment recovery
questionnaire, as well as information and evidence regarding her income and expenses, within 30
days. Appellant did not respond within 30 days or prior to the issuance of the Office’s final
overpayment decision on November 17, 2009. As a result, there was no evidence before the
Office to establish whether recovery of the overpayment would defeat the purpose of the Act or
would be against equity and good conscience.20 As appellant failed to submit the requested
information, under section 10.438 of the Office’s regulations she is not entitled to waiver.21
Appellant contended on appeal that she submitted financial evidence on
December 2, 2009. The Board notes she submitted additional evidence, including financial
information, after the Office rendered its November 17, 2009 decision. However, the Board’s
jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision.22 Therefore, this additional evidence cannot be considered by the Board.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $954.49 because there was an underdeduction of
health benefit premiums and basic and optional life insurance premiums for the period March 2
through August 14, 2009. The Board further finds that the Office properly denied waiver of the
recovery of the overpayment.

18

See James Lloyd Otte, supra note 7.

19

See Keith H. Mapes, supra note 13.

20

T.S., 60 ECAB __ (Docket No. 08-1604, issued March 13, 2009). See 20 C.F.R. § 10.438(a) (in requesting
waiver, the overpaid individual has the responsibility for providing financial information).
21

See id.

22

20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2009 is affirmed.
Issued: December 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

